The defendant, John L. McInnis, registrar of voters for the parish of Webster, appealed from a judgment ordering him to open his office for the sole purpose of registering the relators and such other person as possessed the requisite qualifications who applied therefor prior to a period of thirty days next preceding the Democratic municipal primary election called and to be held for the city of Minden on April 8, 1930, the registration office to be and to remain closed to any person offering for registration for the purpose of voting in the road tax special election to be held in road district No. I of Webster parish on March 11, 1930.
Relators have moved to dismiss the appeal on the ground that it presents only a moot question, since not only the Democratic primary election for the nomination of candidates was held as scheduled on April 8, 1930, *Page 1002 
but also the general election for the officers of the city of Minden.
The appeal is devolutive; the court below having refused defendant a suspensive appeal. We fail to see wherein the appeal could afford the defendant any adequate relief, since during its pendency the judgment ordering the registration of relators could be executed. But, be that as it may, the question involved is purely an abstract one. The purpose of the suit was to compel the defendant registrar of voters to register the relators so that they would be able to vote in the Democratic primary election to select the party's nominees in the general election thereafter to be held for the officers of the city of Minden. The defendant, under his interpretation of the pertinent laws, had closed his office thirty days prior to the special road tax election; the effect of his action being to keep his office closed until after the primary election was held.
Not only has the primary election for which the relators desired to qualify as electors been held, but also the general election for officers of the city of Minden. And the general election for state officers was held in November, 1930.
The suit presents no controversial rights requiring judicial interpretation. No opinion we rendered could affect any person or form the basis for any effective decree.
For the reasons assigned, the appeal herein is dismissed. *Page 1003